Dear Representative Faucheux:
Your inquiry concerning the payment of witness fees for off-duty police officers in Mayor's court has been referred to me for a response.
La. R.S. 15:255 does provide for the payment of witness fees to off-duty law enforcement officers, but there are limitations. La. R.S. 15:255 A(1) allows for payment of witness fees "in district or parish court or any court exercising juvenile jurisdiction . . ." Similarly, La. R.S. 15:255 E permits the payment of witness fees to off-duty police officers in city courts. Presumably, the legislature could have made provision for payment of witness fees in Mayor's court. However, this statute contains no comparable provision for payment of such fees in Mayor's court.
Thus, it is the opinion of this office that no one is responsible for paying witness fees to off-duty law enforcement officers in Mayor's court because no statutory authority allows for such payments.
We hope that this sufficiently answers your inquiry, but if we can be of further assistance, please do not hesitate to contact us.
Very truly yours,
CHARLES C. FOTI, JR.ATTORNEY GENERAL
By: _________________________ Christopher D. Matchett Assistant Attorney General